KRAMER, Associate Judge,
dissenting.
I am unable to join the opinion of the majority because I believe that a letter submitted by the appellant from his doctor triggered the duty to assist under 38 U.S.C. § 5107 (formerly § 3007(a)). In this letter, the doctor stated that he had treated the appellant shortly after the appellant left service, and that it was his opinion that the appellant’s back disability began while the appellant was in service. While this letter may not be conclusive on the issue of service connection, I believe that section 5107(a)’s mandate that the Department of Veterans Affairs (VA) assist the appellant “in developing the facts pertinent to” his claim required the VA to at least attempt to contact the doctor. Littke v. Derwinski, 1 Vet.App. 90 (1991) (case remanded in part for VA to obtain private medical records which veteran had described in appeal to BVA).
I dissent.